*512Opinion by
Lawrence, J.
When this case was called for hearing, the official papers were received in evidence. In the collector’s report, it is stated that the liquidator was in error in assessing the additional duty but that, since the 90-day period within which the collector may modify his decision had expired, the protest was forwarded to the court for action. An examination of the laboratory report showed that the sample in question did not contain any alloying element in sufficient quantity to subject it to the additional duty under paragraph 305, as modified, supra. On the uncontroverted facts of record, it was held that the items of merchandise in question should not have been subjected to the additional duty, as claimed.